EXHIBIT 10.1
WESTERN DIGITAL CORPORATION
AMENDED AND RESTATED
2004 PERFORMANCE INCENTIVE PLAN
(Amended and Restated as of August 12, 2009)

1.   PURPOSE OF PLAN

    The purpose of this Western Digital Corporation 2004 Performance Incentive
Plan (this “Plan”) of Western Digital Corporation, a Delaware corporation (the
“Corporation”), is to promote the success of the Corporation and to increase
stockholder value by providing an additional means through the grant of awards
to attract, motivate, retain and reward selected employees and other eligible
persons.

2.   ELIGIBILITY

    The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws. An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine. As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.

3.   PLAN ADMINISTRATION

  3.1   The Administrator. This Plan shall be administered by and all awards
under this Plan shall be authorized by the Administrator. The “Administrator”
means the Board or one or more committees appointed by the Board or another
committee (within its delegated authority) to administer all or certain aspects
of this Plan. Any such committee shall be comprised solely of one or more
directors or such number of directors as may be required under applicable law. A
committee may delegate some or all of its authority to another committee so
constituted. The

1



--------------------------------------------------------------------------------



 



      Board or a committee comprised solely of directors may also delegate, to
the extent permitted by Section 157(c) of the Delaware General Corporation Law
and any other applicable law, to one or more officers of the Corporation, its
powers under this Plan (a) to designate the officers and employees of the
Corporation and its Subsidiaries who will receive grants of awards under this
Plan, and (b) to determine the number of shares subject to, and the other terms
and conditions of, such awards. The Board may delegate different levels of
authority to different committees with administrative and grant authority under
this Plan. Unless otherwise provided in the Bylaws of the Corporation or the
applicable charter of any Administrator: (a) a majority of the members of the
acting Administrator shall constitute a quorum, and (b) the vote of a majority
of the members present assuming the presence of a quorum or the unanimous
written consent of the members of the Administrator shall constitute action by
the acting Administrator.

      With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter. Award grants to,
and transactions in or involving awards held by persons who the Board or a
committee thereof determines are subject to Section 16 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), must be duly and timely
authorized by a Board committee consisting solely of two or more non-employee
directors (as this requirement is applied under Rule 16b-3 promulgated under the
Exchange Act). To the extent required by any applicable listing agency, this
Plan shall be administered by a committee composed entirely of independent
directors (within the meaning of the applicable listing agency).

  3.2   Powers of the Administrator. Subject to the express provisions of this
Plan, the Administrator is authorized and empowered to do all things necessary
or desirable in connection with the authorization of awards and the
administration of this Plan (in the case of a committee or delegation to one or
more officers, within the authority delegated to that committee or person(s)),
including, without limitation, the authority to:

  (a)   determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Persons who will receive an award under this
Plan;

  (b)   grant awards to Eligible Persons, determine the price at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons, determine the other specific terms and
conditions of such awards consistent with the express limits of this Plan,
establish the installments (if any) in which such awards shall become
exercisable or shall vest (which may include, without limitation, performance
and/or time-based schedules), or determine that no delayed

2



--------------------------------------------------------------------------------



 



      exercisability or vesting is required (subject to the minimum vesting
rules of Section 5.1.5), establish any applicable performance targets, and
establish the events of termination or reversion of such awards;

  (c)   approve the forms of award agreements (which need not be identical
either as to type of award or among participants);

  (d)   construe and interpret this Plan and any agreements defining the rights
and obligations of the Corporation, its Subsidiaries, and participants under
this Plan, further define the terms used in this Plan, and prescribe, amend and
rescind rules and regulations relating to the administration of this Plan or the
awards granted under this Plan;

  (e)   cancel, modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding awards,
subject to any required consent under Section 8.6.5;

  (f)   accelerate or extend the vesting or exercisability or extend the term of
any or all such outstanding awards (in the case of options or stock appreciation
rights, within the maximum ten-year term of such awards) in such circumstances
as the Administrator may deem appropriate (including, without limitation, in
connection with a termination of employment or services or other events of a
personal nature) subject to any required consent under Section 8.6.5 and subject
to the minimum vesting rules of Section 5.1.5;

  (g)   adjust the number of shares of Common Stock subject to any award, adjust
the price of any or all outstanding awards or otherwise change previously
imposed terms and conditions, in such circumstances as the Administrator may
deem appropriate, in each case subject to Sections 4 and 8.6 (and subject to the
no repricing provision below);

  (h)   determine the date of grant of an award, which may be a designated date
after but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an award shall be the date
upon which the Administrator took the action granting an award);

  (i)   determine whether, and the extent to which, adjustments are required
pursuant to Section 7 hereof and authorize the termination, conversion,
substitution or succession of awards upon the occurrence of an event of the type
described in Section 7;

  (j)   acquire or settle (subject to Sections 7 and 8.6) rights under awards in
cash, stock of equivalent value, or other consideration (subject to the no
repricing provision below); and

3



--------------------------------------------------------------------------------



 



  (k)   determine the fair market value of the Common Stock or awards under this
Plan from time to time and/or the manner in which such value will be determined.

      Notwithstanding the foregoing and except for an adjustment pursuant to
Section 7.1 or a repricing approved by stockholders, in no case may the
Administrator (1) amend an outstanding stock option or SAR to reduce the
exercise price or base price of the award, (2) cancel, exchange, or surrender an
outstanding stock option or SAR in exchange for cash or other awards for the
purpose of repricing the award, or (3) cancel, exchange, or surrender an
outstanding stock option or SAR in exchange for an option or SAR with an
exercise or base price that is less than the exercise or base price of the
original award.

  3.3   Binding Determinations. Any action taken by, or inaction of, the
Corporation, any Subsidiary, or the Administrator relating or pursuant to this
Plan and within its authority hereunder or under applicable law shall be within
the absolute discretion of that entity or body and shall be conclusive and
binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any award made under this Plan), and all
such persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.

  3.4   Reliance on Experts. In making any determination or in taking or not
taking any action under this Plan, the Board or a committee, as the case may be,
may obtain and may rely upon the advice of experts, including employees and
professional advisors to the Corporation. No director, officer or agent of the
Corporation or any of its Subsidiaries shall be liable for any such action or
determination taken or made or omitted in good faith.

  3.5   Delegation. The Administrator may delegate ministerial,
non-discretionary functions to individuals who are officers or employees of the
Corporation or any of its Subsidiaries or to third parties.

4.   SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

  4.1   Shares Available. Subject to the provisions of Section 7.1, the capital
stock that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. For purposes of this Plan, “Common Stock” shall mean the common
stock of the Corporation and such other securities or property as may become the
subject of awards under this Plan, or may become subject to such awards,
pursuant to an adjustment made under Section 7.1.

4



--------------------------------------------------------------------------------



 



  4.2   Share Limits. The maximum number of shares of Common Stock that may be
delivered pursuant to awards granted to Eligible Persons under this Plan (the
“Share Limit”) is equal to the sum of the following:

  (a)   32,000,000 shares of Common Stock, plus

  (b)   the number of shares of Common Stock available for additional award
grant purposes under the Corporation’s Employee Stock Option Plan (the “Employee
Option Plan”) immediately prior to the expiration of that plan on November 10,
2004; plus

  (c)   the number of shares of Common Stock available for additional award
grant purposes under the Corporation’s Stock Option Plan for Non-Employee
Directors (the “Director Option Plan”), and the Corporation’s Broad-Based Stock
Incentive Plan (the “Broad-Based Plan” and, together with the Employee Option
Plan and the Director Option Plan, the “Option Plans”) as of the date of
stockholder approval of this Plan (the “Stockholder Approval Date”) and
determined immediately prior to the termination of the authority to grant new
awards under the Director Option Plan and the Broad-Based Plan as of the
Stockholder Approval Date, plus

  (d)   the number of any shares subject to stock options granted under the
Option Plans and outstanding on the Stockholder Approval Date which expire, or
for any reason are cancelled or terminated, after the Stockholder Approval Date
without being exercised; plus

  (e)   the number of any shares of restricted stock granted under the
Broad-Based Plan that are outstanding and unvested on the Stockholder Approval
Date that are forfeited, terminated, cancelled or otherwise reacquired by the
Corporation without having become vested;

      provided that in no event shall the Share Limit exceed 62,699,313 shares
(which is the sum of the 32,000,000 shares set forth above, plus the number of
shares available under the Option Plans for additional award grant purposes as
of the Effective Date (as such term is defined in Section 8.6.1), plus the
aggregate number of shares subject to options previously granted and outstanding
under the Option Plans as of the Effective Date, plus the maximum number of
shares subject to restricted stock awards previously granted and outstanding
under the Broad-Based Plan that had not vested as of the Effective Date).

      Shares issued in respect of any “Full-Value Award” granted under this Plan
shall be counted against the foregoing Share Limit as 1.35 shares for every one
share actually issued in connection with such award. (For example, if a stock
bonus of 100 shares of Common Stock is granted under this Plan, 135 shares shall
be charged against the Share Limit in connection with that award.) For this
purpose, a “Full-Value Award” means any award under this Plan that is not a
stock option grant or a stock appreciation right grant.

      The following limits also apply with respect to awards granted under this
Plan:

5



--------------------------------------------------------------------------------



 



  (1)   The maximum number of shares of Common Stock that may be delivered
pursuant to options qualified as incentive stock options granted under this Plan
is 49,699,313 shares.

  (2)   The maximum number of shares of Common Stock subject to those options
and stock appreciation rights that are granted during any calendar year to any
individual under this Plan is 1,000,000 shares.

  (3)   Additional limits with respect to Performance-Based Awards are set forth
in Section 5.2.3.

  (4)   In no event will greater than five percent (5%) of the total shares of
Common Stock available for award grant purposes under this Plan be used for
purposes of granting certain “Special Full-Value Awards” referred to in
Section 5.1.5.

      Each of the foregoing numerical limits is subject to adjustment as
contemplated by Section 4.3, Section 7.1, and Section 8.10.

  4.3   Awards Settled in Cash, Reissue of Awards and Shares. The share limits
of this Plan are subject to adjustment pursuant to the following provisions of
this Section 4.3, subject to any applicable limitations under Section 162(m) of
the Code with respect to awards intended as performance-based compensation
thereunder. Refer to Section 8.10 for application of this Plan’s share limits
with respect to assumed awards.

  (a)   Shares that are subject to or underlie awards which expire or for any
reason are cancelled or terminated, are forfeited, fail to vest, or for any
other reason are not paid or delivered under this Plan shall again be available
for subsequent awards under this Plan.

  (b)   Shares that are exchanged by a participant or withheld by the
Corporation as full or partial payment in connection with any award under this
Plan, as well as any shares exchanged by a participant or withheld by the
Corporation or one of its Subsidiaries to satisfy the tax withholding
obligations related to any award, shall not be available for subsequent awards
under this Plan.

  (c)   To the extent that an award is settled in cash or a form other than
shares of Common Stock, the shares that would have been delivered had there been
no such cash or other settlement shall not be counted against the shares
available for issuance under this Plan.

  (d)   In the event that shares of Common Stock are delivered in respect of a
dividend equivalent right, only the actual number of shares delivered with
respect to the award shall be counted against the share limits of this Plan. To
the extent that shares of Common Stock are delivered pursuant to the exercise of
a stock appreciation right or stock option, the number of underlying shares as
to which the exercise related shall be counted against

6



--------------------------------------------------------------------------------



 



      the applicable share limits under Section 4.2, as opposed to only counting
the shares actually issued. (For purposes of clarity, if a stock appreciation
right relates to 100,000 shares and is exercised at a time when the payment due
to the participant is 15,000 shares, 100,000 shares shall be charged against the
applicable share limits under Section 4.2 with respect to such exercise.)

  4.4   Reservation of Shares; No Fractional Shares. The Corporation shall at
all times reserve a number of shares of Common Stock sufficient to cover the
Corporation’s obligations and contingent obligations to deliver shares with
respect to awards then outstanding under this Plan (exclusive of any dividend
equivalent obligations to the extent the Corporation has the right to settle
such rights in cash). No fractional shares shall be delivered under this Plan.
The Administrator may pay cash in lieu of any fractional shares in settlements
of awards under this Plan.

5.   AWARDS

  5.1   Type and Form of Awards. The Administrator shall determine the type or
types of award(s) to be made to each selected Eligible Person. Awards may be
granted singly, in combination or in tandem. Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Corporation or one of its Subsidiaries. The types of awards that may be
granted under this Plan are:

      5.1.1 Stock Options. A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator. An option may be intended as an incentive stock
option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO). The award
agreement for an option will indicate if the option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option. The maximum term
of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be not less than 100% of the fair market
value of a share of Common Stock on the date of grant of the option. When an
option is exercised, the exercise price for the shares to be purchased shall be
paid in full in cash or such other method permitted by the Administrator
consistent with Section 5.5.

      5.1.2 Additional Rules Applicable to ISOs. To the extent that the
aggregate fair market value (determined at the time of grant of the applicable
option) of stock with respect to which ISOs first become exercisable by a
participant in any calendar year exceeds $100,000, taking into account both
Common Stock subject to ISOs under this Plan and stock subject to ISOs under all
other plans of the Corporation or one of its Subsidiaries (or any parent or
predecessor corporation to the extent required by and within the meaning of
Section 422 of the Code and the regulations promulgated thereunder), such
options shall be treated as nonqualified

7



--------------------------------------------------------------------------------



 



      stock options. In reducing the number of options treated as ISOs to meet
the $100,000 limit, the most recently granted options shall be reduced first. To
the extent a reduction of simultaneously granted options is necessary to meet
the $100,000 limit, the Administrator may, in the manner and to the extent
permitted by law, designate which shares of Common Stock are to be treated as
shares acquired pursuant to the exercise of an ISO. ISOs may only be granted to
employees of the Corporation or one of its subsidiaries (for this purpose, the
term “subsidiary” is used as defined in Section 424(f) of the Code, which
generally requires an unbroken chain of ownership of at least 50% of the total
combined voting power of all classes of stock of each subsidiary in the chain
beginning with the Corporation and ending with the subsidiary in question).
There shall be imposed in any award agreement relating to ISOs such other terms
and conditions as from time to time are required in order that the option be an
“incentive stock option” as that term is defined in Section 422 of the Code. No
ISO may be granted to any person who, at the time the option is granted, owns
(or is deemed to own under Section 424(d) of the Code) shares of outstanding
Common Stock possessing more than 10% of the total combined voting power of all
classes of stock of the Corporation, unless the exercise price of such option is
at least 110% of the fair market value of the stock subject to the option and
such option by its terms is not exercisable after the expiration of five years
from the date such option is granted.

      5.1.3 Stock Appreciation Rights. A stock appreciation right or “SAR” is a
right to receive a payment, in cash and/or Common Stock, equal to the excess of
the fair market value of a specified number of shares of Common Stock on the
date the SAR is exercised over the fair market value of a share of Common Stock
on the date the SAR was granted (the “base price”) as set forth in the
applicable award agreement. The maximum term of an SAR shall be ten (10) years.

      5.1.4 Other Awards. The other types of awards that may be granted under
this Plan include: (a) stock bonuses, restricted stock, performance stock, stock
units, phantom stock, dividend equivalents, or similar rights to purchase or
acquire shares, whether at a fixed or variable price or ratio related to the
Common Stock, upon the passage of time, the occurrence of one or more events, or
the satisfaction of performance criteria or other conditions, or any combination
thereof; (b) any similar securities with a value derived from the value of or
related to the Common Stock and/or returns thereon; or (c) cash awards.

      5.1.5 Minimum Vesting Requirements. Except for any accelerated vesting
required or permitted pursuant to Section 7 and except as otherwise provided in
the following provisions of this Section 5.1.5, and subject to such additional
vesting requirements or conditions as the Administrator may establish with
respect to the award, each award granted under this Plan that is a Full-Value
Award and payable in shares of Common Stock shall be subject to the following
minimum vesting requirements: (a) if the award includes a performance-based
vesting condition, the award shall not vest earlier than the first anniversary
of the date of grant of the award and vesting shall occur only if the award
holder is employed by, a director of, or otherwise providing services to the
Corporation or

8



--------------------------------------------------------------------------------



 



      one of its Subsidiaries on such vesting date; and (b) if the award does
not include a performance-based vesting condition, the award shall not vest more
rapidly than in monthly installments over the three-year period immediately
following the date of grant of the award and vesting of any vesting installment
of the award shall occur only if the award holder is employed by, a director of,
or otherwise providing services to the Corporation or one of its Subsidiaries on
the date such installment is scheduled to vest; provided that the Administrator
may accelerate or provide in the applicable award agreement for the accelerated
vesting of any Full-Value Award in connection with a change in control of the
award holder’s employer (or a parent thereof), the termination of the award
holder’s employment (including a termination of employment due to the award
holder’s death, disability or retirement, but not including a termination of
employment by the award holder’s employer for cause), or as consideration or
partial consideration for a release by the award holder of pending or threatened
claims against the Company, the award holder’s employer, or any of their
respective officers, directors or other affiliates (regardless of whether the
release is given in connection with a termination of employment by the award
holder’s employer for cause or other circumstances). The Administrator may,
however, accelerate or provide in the applicable award agreement for the
accelerated vesting of any Full-Value Award in circumstances not contemplated by
the preceding sentence, and/or provide for a vesting schedule that is shorter
than the minimum schedule contemplated by the preceding sentence, in such
circumstances as the Administrator may deem appropriate; provided, however, that
the portion of any such Full-Value Award that vests earlier than the minimum
vesting dates that would be applicable pursuant to the minimum vesting
requirements of the preceding sentence (or, as to any accelerated vesting,
provides for accelerated vesting other than in the circumstances contemplated by
the preceding sentence) shall count against the applicable share limits of
Section 4.2 as a Special Full-Value Award (as opposed to counting against such
limits only as a Full-Value Award).

  5.2   Section 162(m) Performance-Based Awards. Without limiting the generality
of the foregoing, any of the types of awards listed in Section 5.1.4 above may
be, and options and SARs granted to officers and employees (“Qualifying Options”
and “Qualifying SARS,” respectively) typically will be, granted as awards
intended to satisfy the requirements for “performance-based compensation” within
the meaning of Section 162(m) of the Code (“Performance-Based Awards”). The
grant, vesting, exercisability or payment of Performance-Based Awards may depend
(or, in the case of Qualifying Options or Qualifying SARs, may also depend) on
the degree of achievement of one or more performance goals relative to a
pre-established targeted level or levels using one or more of the Business
Criteria set forth below (on an absolute or relative basis) for the Corporation
on a consolidated basis or for one or more of the Corporation’s subsidiaries,
segments, divisions or business units, or any combination of the foregoing. Any
Qualifying Option or Qualifying SAR shall be subject only to the requirements of
Section 5.2.1 and 5.2.3 in order for such award to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the

9



--------------------------------------------------------------------------------



 



      Code. Any other Performance-Based Award shall be subject to all of the
following provisions of this Section 5.2.

      5.2.1 Class; Administrator. The eligible class of persons for
Performance-Based Awards under this Section 5.2 shall be officers and employees
of the Corporation or one of its Subsidiaries. The Administrator approving
Performance-Based Awards or making any certification required pursuant to
Section 5.2.4 must be constituted as provided in Section 3.1 for awards that are
intended as performance-based compensation under Section 162(m) of the Code.

      5.2.2 Performance Goals. The specific performance goals for
Performance-Based Awards (other than Qualifying Options and Qualifying SARs)
shall be, on an absolute or relative basis, established based on one or more of
the following business criteria (“Business Criteria”) as selected by the
Administrator in its sole discretion: earnings per share, cash flow (which means
cash and cash equivalents derived from either net cash flow from operations or
net cash flow from operations, financing and investing activities), stock price,
total stockholder return, gross revenue, revenue growth, operating income
(before or after taxes), net earnings (before or after interest, taxes,
depreciation and/or amortization), return on equity or on assets or on net
investment, cost containment or reduction, or any combination thereof. These
terms are used as applied under generally accepted accounting principles or in
the financial reporting of the Corporation or of its Subsidiaries. To qualify
awards as performance-based under Section 162(m), the applicable Business
Criterion (or Business Criteria, as the case may be) and specific performance
goal or goals (“targets”) must be established and approved by the Administrator
during the first 90 days of the performance period (and, in the case of
performance periods of less than one year, in no event after 25% or more of the
performance period has elapsed) and while performance relating to such target(s)
remains substantially uncertain within the meaning of Section 162(m) of the
Code. Performance targets shall be adjusted to mitigate the unbudgeted impact of
material, unusual or nonrecurring gains and losses, accounting changes or other
extraordinary events not foreseen at the time the targets were set unless the
Administrator provides otherwise at the time of establishing the targets. The
applicable performance measurement period may not be less than three months nor
more than 10 years.

      5.2.3 Form of Payment; Maximum Performance-Based Award. Grants or awards
under this Section 5.2 may be paid in cash or shares of Common Stock or any
combination thereof. Grants of Qualifying Options and Qualifying SARs to any one
participant in any one calendar year shall be subject to the limit set forth in
Section 4.2(2). The maximum number of shares of Common Stock which may be
delivered pursuant to Performance-Based Awards (other than Qualifying Options
and Qualifying SARs, and other than cash awards covered by the following
sentence) that are granted to any one participant in any one calendar year shall
not exceed 800,000 shares, either individually or in the aggregate, subject to
adjustment as provided in Section 7.1. In addition, the aggregate amount of
compensation to be paid to any one participant in respect of all
Performance-Based Awards payable only in cash and not related to shares of

10



--------------------------------------------------------------------------------



 



      Common Stock and granted to that participant in any one calendar year
shall not exceed $10,000,000. Awards that are cancelled during the year shall be
counted against these limits to the extent required by Section 162(m) of the
Code.

      5.2.4 Certification of Payment. Before any Performance-Based Award under
this Section 5.2 (other than Qualifying Options and Qualifying SARs) is paid and
to the extent required to qualify the award as performance-based compensation
within the meaning of Section 162(m) of the Code, the Administrator must certify
in writing that the performance target(s) and any other material terms of the
Performance-Based Award were in fact timely satisfied.

      5.2.5 Reservation of Discretion. The Administrator will have the
discretion to determine the restrictions or other limitations of the individual
awards granted under this Section 5.2 including the authority to reduce awards,
payouts or vesting or to pay no awards, in its sole discretion, if the
Administrator preserves such authority at the time of grant by language to this
effect in its authorizing resolutions or otherwise.

      5.2.6 Expiration of Grant Authority. As required pursuant to Section
162(m) of the Code and the regulations promulgated thereunder, the
Administrator’s authority to grant new awards that are intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code
(other than Qualifying Options and Qualifying SARs) shall terminate upon the
first meeting of the Corporation’s stockholders that occurs in the fifth year
following the year in which the Corporation’s stockholders first approve this
Plan, subject to any subsequent extension that may be approved by stockholders.

  5.3   Award Agreements. Each award shall be evidenced by either (1) a written
award agreement in a form approved by the Administrator and executed by the
Corporation by an officer duly authorized to act on its behalf, or (2) an
electronic notice of award grant in a form approved by the Administrator and
recorded by the Corporation (or its designee) in an electronic recordkeeping
system used for the purpose of tracking award grants under this Plan generally
(in each case, an “award agreement”), as the Administrator may provide and, in
each case and if required by the Administrator, executed or otherwise
electronically accepted by the recipient of the award in such form and manner as
the Administrator may require. The Administrator may authorize any officer of
the Corporation (other than the particular award recipient) to execute any or
all award agreements on behalf of the Corporation. The award agreement shall set
forth the material terms and conditions of the award as established by the
Administrator consistent with the express limitations of this Plan.

  5.4   Deferrals and Settlements. Payment of awards may be in the form of cash,
Common Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions as it may impose. The Administrator may
also require or permit participants to elect to defer the issuance of shares or
the settlement of awards in cash under such rules and procedures as it may
establish under this Plan. The Administrator may also provide that deferred
settlements

11



--------------------------------------------------------------------------------



 



      include the payment or crediting of interest or other earnings on the
deferral amounts, or the payment or crediting of dividend equivalents where the
deferred amounts are denominated in shares.

  5.5   Consideration for Common Stock or Awards. The purchase price for any
award granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

  •   a reduction in compensation otherwise payable to the recipient of such
award for services rendered by the recipient;

  •   cash, check payable to the order of the Corporation, or electronic funds
transfer;

  •   notice and third party payment in such manner as may be authorized by the
Administrator;

  •   the delivery of previously owned shares of Common Stock;

  •   by a reduction in the number of shares otherwise deliverable pursuant to
the award; or

  •   subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

      In no event shall any shares newly-issued by the Corporation be issued for
less than the minimum lawful consideration for such shares or for consideration
other than consideration permitted by applicable state law. Shares of Common
Stock used to satisfy the exercise price of an option shall be valued at their
fair market value on the date of exercise. The Corporation will not be obligated
to deliver any shares unless and until it receives full payment of the exercise
or purchase price therefor and any related withholding obligations under
Section 8.5 and any other conditions to exercise or purchase have been
satisfied. Unless otherwise expressly provided in the applicable award
agreement, the Administrator may at any time eliminate or limit a participant’s
ability to pay the purchase or exercise price of any award or shares by any
method other than cash payment to the Corporation.

  5.6   Definition of Fair Market Value. For purposes of this Plan, “fair market
value” shall mean, unless otherwise determined or provided by the Administrator
in the circumstances, the closing price of a share of Common Stock as reported
on the composite tape for securities listed on the New York Stock Exchange (the
“Exchange”) for the date in question or, if no sales of Common Stock were made
on the Exchange on that date, the closing price of a share of Common Stock as
reported on said composite tape for the next preceding day on which sales of

12



--------------------------------------------------------------------------------



 



      Common Stock were made on the Exchange. The Administrator may, however,
provide with respect to one or more awards that the fair market value shall
equal the last closing price of a share of Common Stock as reported on the
composite tape for securities listed on the Exchange available at the relevant
time or the average of the high and low trading prices of a share of Common
Stock as reported on the composite tape for securities listed on the Exchange
for the date in question or the most recent trading day. If the Common Stock is
no longer listed or is no longer actively traded on the Exchange as of the
applicable date, the fair market value of the Common Stock shall be the value as
reasonably determined by the Administrator for purposes of the award in the
circumstances. The Administrator also may adopt a different methodology for
determining fair market value with respect to one or more awards if a different
methodology is necessary or advisable to secure any intended favorable tax,
legal or other treatment for the particular award(s) (for example, and without
limitation, the Administrator may provide that fair market value for purposes of
one or more awards will be based on an average of closing prices (or the average
of high and low daily trading prices) for a specified period preceding the
relevant date).

  5.7   Transfer Restrictions.

      5.7.1 Limitations on Exercise and Transfer. Unless otherwise expressly
provided in (or pursuant to) this Section 5.7, by applicable law and by the
award agreement, as the same may be amended, (a) all awards are non-transferable
and shall not be subject in any manner to sale, transfer, anticipation,
alienation, assignment, pledge, encumbrance or charge; (b) awards shall be
exercised only by the participant; and (c) amounts payable or shares issuable
pursuant to any award shall be delivered only to (or for the account of) the
participant.

      5.7.2 Exceptions. The Administrator may permit awards to be transferred to
other persons or entities pursuant to such conditions and procedures, including
limitations on subsequent transfers, as the Administrator may, in its sole
discretion, establish in writing; provided, however, that any such transfer
shall only be permitted if it is made by the participant for estate or tax
planning or charitable purposes for no (or nominal) consideration, as determined
by the Administrator. Any permitted transfer shall be subject to compliance with
applicable federal and state securities laws.

      5.7.3 Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:

  (a)   transfers to the Corporation,

  (b)   the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,

13



--------------------------------------------------------------------------------



 



  (c)   subject to any applicable limitations on ISOs and to such procedures as
the Administrator may prescribe, transfers to a family member (or former family
member) pursuant to a domestic relations order,

  (d)   if the participant has suffered a disability, permitted transfers or
exercises on behalf of the participant by his or her legal representative, or

  (e)   the authorization by the Administrator of “cashless exercise” procedures
with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and the
express authorization of the Administrator.

  5.8   International Awards. One or more awards may be granted to Eligible
Persons who provide services to the Corporation or one of its Subsidiaries
outside of the United States. Any awards granted to such persons may be granted
pursuant to the terms and conditions of any applicable sub-plans, if any,
appended to this Plan and approved by the Administrator.

6.   EFFECT OF TERMINATION OF SERVICE ON AWARDS

  6.1   General. The Administrator shall establish the effect of a termination
of employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Corporation or one of its Subsidiaries and provides other services to the
Corporation or one of its Subsidiaries, the Administrator shall be the sole
judge for purposes of this Plan (unless a contract or the award otherwise
provides) of whether the participant continues to render services to the
Corporation or one of its Subsidiaries and the date, if any, upon which such
services shall be deemed to have terminated.

  6.2   Events Not Deemed Terminations of Service. Unless the express policy of
the Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, the employment relationship shall not be considered terminated in the
case of (a) sick leave, (b) military leave, or (c) any other leave of absence
authorized by the Corporation or one of its Subsidiaries, or the Administrator;
provided that unless reemployment upon the expiration of such leave is
guaranteed by contract or law, such leave is for a period of not more than
90 days. In the case of any employee of the Corporation or one of its
Subsidiaries on an approved leave of absence, continued vesting of the award
while on leave from the employ of the Corporation or one of its Subsidiaries may
be suspended until the employee returns to service, unless the Administrator
otherwise provides or applicable law otherwise requires. In no event shall an
award be exercised after the expiration of the term set forth in the award
agreement.

  6.3   Effect of Change of Subsidiary Status. For purposes of this Plan and any
award, if an entity ceases to be a Subsidiary of the Corporation a termination
of employment or service shall be deemed to have occurred with respect to each

14



--------------------------------------------------------------------------------



 



      Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of the Corporation or another Subsidiary that
continues as such after giving effect to the transaction or other event giving
rise to the change in status.

7.   ADJUSTMENTS; ACCELERATION

  7.1   Adjustments. Subject to Section 7.2, upon (or, as may be necessary to
effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust (1) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any outstanding
awards, (3) the grant, purchase, or exercise price (which term includes the base
price of any SAR or similar right) of any outstanding awards, and/or (4) the
securities, cash or other property deliverable upon exercise or payment of any
outstanding awards, in each case to the extent necessary to preserve (but not
increase) the level of incentives intended by this Plan and the then-outstanding
awards.

      Unless otherwise expressly provided in the applicable award agreement,
upon (or, as may be necessary to effect the adjustment, immediately prior to)
any event or transaction described in the preceding paragraph or a sale of all
or substantially all of the business or assets of the Corporation as an
entirety, the Administrator shall equitably and proportionately adjust the
performance standards applicable to any then-outstanding performance-based
awards to the extent necessary to preserve (but not increase) the level of
incentives intended by this Plan and the then-outstanding performance-based
awards.

      It is intended that, if possible, any adjustments contemplated by the
preceding two paragraphs be made in a manner that satisfies applicable U.S.
legal, tax (including, without limitation and as applicable in the
circumstances, Section 424 of the Code, Section 409A of the Code and Section
162(m) of the Code) and accounting (so as to not trigger any charge to earnings
with respect to such adjustment) requirements.

      Without limiting the generality of Section 3.3, any good faith
determination by the Administrator as to whether an adjustment is required in
the circumstances pursuant to this Section 7.1, and the extent and nature of any
such adjustment, shall be conclusive and binding on all persons.

15



--------------------------------------------------------------------------------



 



  7.2   Corporate Transactions — Assumption and Termination of Awards. Upon the
occurrence of any of the following: any merger, combination, consolidation, or
other reorganization; any exchange of Common Stock or other securities of the
Corporation; a sale of all or substantially all the business, stock or assets of
the Corporation; a dissolution of the Corporation; or any other event in which
the Corporation does not survive (or does not survive as a public company in
respect of its Common Stock); then the Administrator may make provision for a
cash payment in settlement of, or for the assumption, substitution or exchange
of any or all outstanding share-based awards or the cash, securities or property
deliverable to the holder of any or all outstanding share-based awards, based
upon, to the extent relevant under the circumstances, the distribution or
consideration payable to holders of the Common Stock upon or in respect of such
event. Upon the occurrence of any event described in the preceding sentence,
then, unless the Administrator has made a provision for the substitution,
assumption, exchange or other continuation or settlement of the award or the
award would otherwise continue in accordance with its terms in the
circumstances: (1) subject to Section 7.7 and unless otherwise provided in the
applicable award agreement, each then-outstanding option and SAR shall become
fully vested, all shares of restricted stock then outstanding shall fully vest
free of restrictions, and each other award granted under this Plan that is then
outstanding shall become payable to the holder of such award; and (2) each award
shall terminate upon the related event; provided that the holder of an option or
SAR shall be given reasonable advance notice of the impending termination and a
reasonable opportunity to exercise his or her outstanding vested options and
SARs (after giving effect to any accelerated vesting required in the
circumstances) in accordance with their terms before the termination of such
awards (except that in no case shall more than ten days’ notice of the impending
termination be required and any acceleration of vesting and any exercise of any
portion of an award that is so accelerated may be made contingent upon the
actual occurrence of the event).

      The Administrator may adopt such valuation methodologies for outstanding
awards as it deems reasonable in the event of a cash or property settlement and,
in the case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award.

      Without limiting the generality of Section 3.3, any good faith
determination by the Administrator pursuant to its authority under this
Section 7.2 shall be conclusive and binding on all persons.

  7.3   Possible Acceleration of Awards. Without limiting Section 7.2, in the
event of a Change in Control Event (as defined below), the Administrator may, in
its discretion, provide that any outstanding option or SAR shall become fully
vested, that any share of restricted stock then outstanding shall fully vest
free of restrictions, and that any other award granted under this Plan that is
then outstanding shall be payable to the holder of such award. The Administrator
may take such action with respect to all awards then outstanding or only with
respect

16



--------------------------------------------------------------------------------



 



      to certain specific awards identified by the Administrator in the
circumstances and may condition any such acceleration upon the occurrence of
another event (such as, without limitation, a termination of the award holder’s
employment). For purposes of this Plan, “Change in Control Event” means any of
the following:

  (a)   Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, a “Person”), alone or together with its affiliates and associates,
including any group of persons which is deemed a “person” under Section 13(d)(3)
of the Exchange Act (other than the Corporation or any subsidiary thereof or any
employee benefit plan (or related trust) of the Corporation or any subsidiary
thereof, or any underwriter in connection with a firm commitment public offering
of the Corporation’s capital stock), becomes the “beneficial owner” (as such
term is defined in Rule 13d-3 of the Exchange Act, except that a person shall
also be deemed the beneficial owner of all securities which such person may have
a right to acquire, whether or not such right is presently exercisable, referred
to herein as “Beneficially Own” or “Beneficial Owner” as the context may
require) of thirty-three and one third percent or more of (i) the then
outstanding shares of the Corporation’s common stock (“Outstanding Company
Common Stock”) or (ii) securities representing thirty-three and one-third
percent or more of the combined voting power of the Corporation’s then
outstanding voting securities (“Outstanding Company Voting Securities”) (in each
case, other than an acquisition in the context of a merger, consolidation,
reorganization, asset sale or other extraordinary transaction covered by, and
which does not constitute a Change in Control Event under, clause (c) below);

  (b)   A change, during any period of two consecutive years, of a majority of
the Board as constituted as of the beginning of such period, unless the
election, or nomination for election by the Company’s stockholders, of each
director who was not a director at the beginning of such period was approved by
vote of at least two-thirds of the Incumbent Directors then in office (for
purposes hereof, “Incumbent Directors” shall consist of the directors holding
office as of the Effective Date and any person becoming a director subsequent to
such date whose election, or nomination for election by the Company’s
stockholders, is approved by a vote of at least a majority of the Incumbent
Directors then in office);

  (c)   Consummation of any merger, consolidation, reorganization or other
extraordinary transaction (or series of related transactions) involving the
Corporation, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the Beneficial
Owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination Beneficially
Own, directly or indirectly, more than

17



--------------------------------------------------------------------------------



 



      50% of the then-outstanding shares of common stock and the combined voting
power of the then-outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Corporation or all or substantially all of the
Corporation’s assets directly or through one or more subsidiaries (a “Parent”)),
(2) no Person (excluding any entity resulting from such Business Combination or
a Parent or any employee benefit plan (or related trust) of the Corporation or
such entity resulting from such Business Combination or Parent, and excluding
any underwriter in connection with a firm commitment public offering of the
Corporation’s capital stock) Beneficially Owns, directly or indirectly, more
than thirty-three and one third percent of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
entity, and (3) at least a majority of the members of the board of directors or
trustees of the entity resulting from such Business Combination or a Parent were
Incumbent Directors at the time of the execution of the initial agreement or of
the action of the Board providing for such Business Combination; or

  (d)   The stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation (other than in the context of a
merger, consolidation, reorganization, asset sale or other extraordinary
transaction covered by, and which does not constitute a Change in Control Event
under, clause (c) above).

  7.4   Early Termination of Awards. Any award that has been accelerated as
required or contemplated by Section 7.2 or 7.3 (or would have been so
accelerated but for Section 7.5, 7.6 or 7.7) shall terminate upon the related
event referred to in Section 7.2 or 7.3, as applicable, subject to any provision
that has been expressly made by the Administrator, through a plan of
reorganization or otherwise, for the survival, substitution, assumption,
exchange or other continuation or settlement of such award and provided that, in
the case of options and SARs that will not survive, be substituted for, assumed,
exchanged, or otherwise continued or settled in the transaction, the holder of
such award shall be given reasonable advance notice of the impending termination
and a reasonable opportunity to exercise his or her outstanding options and SARs
in accordance with their terms (subject to Sections 7.5, 7.6 and 7.7 after
giving effect to the acceleration of vesting) before the termination of such
awards (except that in no case shall more than ten days’ notice of accelerated
vesting and the impending termination be required and any acceleration may be
made contingent upon the actual occurrence of the event).

  7.5   Other Acceleration Rules. Any acceleration of awards pursuant to this
Section 7 shall comply with applicable legal requirements and, if necessary to
accomplish the purposes of the acceleration or if the circumstances require, may
be deemed by the Administrator to occur a limited period of time not greater
than 30 days before the event. Without limiting the generality of the foregoing,
the

18



--------------------------------------------------------------------------------



 



      Administrator may deem an acceleration to occur immediately prior to the
applicable event and/or reinstate the original terms of an award if an event
giving rise to an acceleration does not occur. The Administrator may override
the provisions of Section 7.2, 7.3, 7.4 and/or 7.6 by express provision in the
award agreement and may accord any Eligible Person a right to refuse any
acceleration, whether pursuant to the award agreement or otherwise, in such
circumstances as the Administrator may approve. The portion of any ISO
accelerated in connection with a Change in Control Event or any other action
permitted hereunder shall remain exercisable as an ISO only to the extent the
applicable $100,000 limitation on ISOs is not exceeded. To the extent exceeded,
the accelerated portion of the option shall be exercisable as a nonqualified
stock option under the Code.

  7.6   Possible Rescission of Acceleration. If the vesting of an award has been
accelerated expressly in anticipation of an event or upon stockholder approval
of an event and the Administrator later determines that the event will not
occur, the Administrator may rescind the effect of the acceleration as to any
then outstanding and unexercised or otherwise unvested awards.

  7.7   Golden Parachute Limitation. Notwithstanding anything else contained in
this Section 7 to the contrary, in no event shall an award be accelerated under
this Plan to an extent or in a manner which would not be fully deductible by the
Corporation or one of its Subsidiaries for federal income tax purposes because
of Section 280G of the Code, nor shall any payment hereunder be accelerated to
the extent any portion of such accelerated payment would not be deductible by
the Corporation or one of its Subsidiaries because of Section 280G of the Code.
If a participant would be entitled to benefits or payments hereunder and under
any other plan or program that would constitute “parachute payments” as defined
in Section 280G of the Code, then the participant may by written notice to the
Corporation designate the order in which such parachute payments will be reduced
or modified so that the Corporation or one of its Subsidiaries is not denied
federal income tax deductions for any “parachute payments” because of
Section 280G of the Code. Notwithstanding the foregoing, if a participant is a
party to an employment or other agreement with the Corporation or one of its
Subsidiaries, or is a participant in a severance program sponsored by the
Corporation or one of its Subsidiaries, that contains express provisions
regarding Section 280G and/or Section 4999 of the Code (or any similar successor
provision), the Section 280G and/or Section 4999 provisions of such employment
or other agreement or plan, as applicable, shall control as to any awards held
by that participant (for example, and without limitation, a participant may be a
party to an employment agreement with the Corporation or one of its Subsidiaries
that provides for a “gross-up” as opposed to a “cut-back” in the event that the
Section 280G thresholds are reached or exceeded in connection with a change in
control and, in such event, the Section 280G and/or Section 4999 provisions of
such employment agreement shall control as to any awards held by that
participant).

8.   OTHER PROVISIONS

19



--------------------------------------------------------------------------------



 



  8.1   Compliance with Laws. This Plan, the granting and vesting of awards
under this Plan, the offer, issuance and delivery of shares of Common Stock, the
acceptance of promissory notes and/or the payment of money under this Plan or
under awards are subject to compliance with all applicable federal and state
laws, rules and regulations (including but not limited to state and federal
securities law, federal margin requirements) and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Corporation, be necessary or advisable in connection therewith. The
person acquiring any securities under this Plan will, if requested by the
Corporation or one of its Subsidiaries, provide such assurances and
representations to the Corporation or one of its Subsidiaries as the
Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.

  8.2   Employment Status. No person shall have any claim or rights to be
granted an award (or additional awards, as the case may be) under this Plan,
subject to any express contractual rights (set forth in a document other than
this Plan) to the contrary.

  8.3   No Employment/Service Contract. Nothing contained in this Plan (or in
any other documents under this Plan or in any award) shall confer upon any
Eligible Person or other participant any right to continue in the employ or
other service of the Corporation or one of its Subsidiaries, constitute any
contract or agreement of employment or other service or affect an employee’s
status as an employee at will, nor shall interfere in any way with the right of
the Corporation or one of its Subsidiaries to change a person’s compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause. Nothing in this Section 8.3, however, is intended to adversely
affect any express independent right of such person under a separate employment
or service contract other than an award agreement.

  8.4   Plan Not Funded. Awards payable under this Plan shall be payable in
shares or from the general assets of the Corporation, and no special or separate
reserve, fund or deposit shall be made to assure payment of such awards. No
participant, beneficiary or other person shall have any right, title or interest
in any fund or in any specific asset (including shares of Common Stock, except
as expressly otherwise provided) of the Corporation or one of its Subsidiaries
by reason of any award hereunder. Neither the provisions of this Plan (or of any
related documents), nor the creation or adoption of this Plan, nor any action
taken pursuant to the provisions of this Plan shall create, or be construed to
create, a trust of any kind or a fiduciary relationship between the Corporation
or one of its Subsidiaries and any participant, beneficiary or other person. To
the extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.

  8.5   Tax Withholding. Upon any exercise, vesting, or payment of any award or
upon the disposition of shares of Common Stock acquired pursuant to the exercise
of an ISO prior to satisfaction of the holding period requirements of
Section 422 of the

20



--------------------------------------------------------------------------------



 



      Code, the Corporation or one of its Subsidiaries shall have the right at
its option to:

  (a)   require the participant (or the participant’s personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Corporation or one of its Subsidiaries may
be required to withhold with respect to such award event or payment; or

  (b)   deduct from any amount otherwise payable in cash to the participant (or
the participant’s personal representative or beneficiary, as the case may be)
the minimum amount of any taxes which the Corporation or one of its Subsidiaries
may be required to withhold with respect to such cash payment.

      In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law. The Corporation may, with the Administrator’s
approval, accept one or more promissory notes from any Eligible Person in
connection with taxes required to be withheld upon the exercise, vesting or
payment of any award under this Plan; provided that any such note shall be
subject to terms and conditions established by the Administrator and the
requirements of applicable law.

  8.6   Effective Date, Termination and Suspension, Amendments.

      8.6.1 Effective Date. This Plan is effective as of September 21, 2004, the
date of its approval by the Board (the “Effective Date”). This Plan shall be
submitted for and subject to stockholder approval no later than twelve months
after the Effective Date. Unless earlier terminated by the Board, this Plan
shall terminate at the close of business on the day before the tenth anniversary
of the Effective Date. After the termination of this Plan either upon such
stated expiration date or its earlier termination by the Board, no additional
awards may be granted under this Plan, but previously granted awards (and the
authority of the Administrator with respect thereto, including the authority to
amend such awards) shall remain outstanding in accordance with their applicable
terms and conditions and the terms and conditions of this Plan.

21



--------------------------------------------------------------------------------



 



      8.6.2 Board Authorization. The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part. No awards
may be granted during any period that the Board suspends this Plan.

      8.6.3 Stockholder Approval. An amendment to this Plan shall be subject to
stockholder approval: (a) if stockholder approval for the amendment is then
required by applicable law or required under Sections 162, 422 or 424 of the
Code to preserve the intended tax consequences of this Plan; (b) if the
amendment constitutes a “material revision” of this Plan within the meaning of
the applicable New York Stock Exchange listing rules or other applicable listing
requirements; (c) if stockholder approval for the amendment is otherwise deemed
necessary or advisable by the Board; or (d) if the amendment increases any of
the share limits set forth in Section 4.2.

      8.6.4 Amendments to Awards. Without limiting any other express authority
of the Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the limitations set forth in Section 3.2.

      8.6.5 Limitations on Amendments to Plan and Awards. No amendment,
suspension or termination of this Plan or change of or affecting any outstanding
award shall, without written consent of the participant, affect in any manner
materially adverse to the participant any rights or benefits of the participant
or obligations of the Corporation under any award granted under this Plan prior
to the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6 and shall not require stockholder
approval or the consent of the award holder.

  8.7   Privileges of Stock Ownership. Except as otherwise expressly authorized
by the Administrator or this Plan, a participant shall not be entitled to any
privilege of stock ownership as to any shares of Common Stock not actually
delivered to and held of record by the participant. No adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.

  8.8   Governing Law; Construction; Severability.

      8.8.1 Choice of Law. This Plan, the awards, all documents evidencing
awards and all other related documents shall be governed by, and construed in
accordance with the laws of the State of Delaware.

22



--------------------------------------------------------------------------------



 



      8.8.2 Severability. If a court of competent jurisdiction holds any
provision invalid and unenforceable, the remaining provisions of this Plan shall
continue in effect.

      8.8.3 Plan Construction.

  (a)   Rule 16b-3. It is the intent of the Corporation that the awards and
transactions permitted by awards be interpreted in a manner that, in the case of
participants who are or may be subject to Section 16 of the Exchange Act,
qualify, to the maximum extent compatible with the express terms of the award,
for exemption from matching liability under Rule 16b-3 promulgated under the
Exchange Act. Notwithstanding the foregoing, the Corporation shall have no
liability to any participant for Section 16 consequences of awards or events
under awards if an award or event does not so qualify.

  (b)   Section 162(m). Awards under Section 5.1.4 to persons described in
Section 5.2 that are either granted or become vested, exercisable or payable
based on attainment of one or more performance goals related to the Business
Criteria, as well as Qualifying Options and Qualifying SARs granted to persons
described in Section 5.2, that are approved by a committee composed solely of
two or more outside directors (as this requirement is applied under Section
162(m) of the Code) shall be deemed to be intended as performance-based
compensation within the meaning of Section 162(m) of the Code unless such
committee provides otherwise at the time of grant of the award. It is the
further intent of the Corporation that (to the extent the Corporation or one of
its Subsidiaries or awards under this Plan may be or become subject to
limitations on deductibility under Section 162(m) of the Code) any such awards
and any other Performance-Based Awards under Section 5.2 that are granted to or
held by a person subject to Section 162(m) will qualify as performance-based
compensation or otherwise be exempt from deductibility limitations under Section
162(m).

  8.9   Captions. Captions and headings are given to the sections and
subsections of this Plan solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Plan or any provision thereof.

  8.10   Stock-Based Awards in Substitution for Stock Options or Awards Granted
by Other Corporation. Awards may be granted to Eligible Persons in substitution
for or in connection with an assumption of employee stock options, SARs,
restricted stock or other stock-based awards granted by other entities to
persons who are or who will become Eligible Persons in respect of the
Corporation or one of its Subsidiaries, in connection with a distribution,
merger or other reorganization by or with the granting entity or an affiliated
entity, or the

23



--------------------------------------------------------------------------------



 



      acquisition by the Corporation or one of its Subsidiaries, directly or
indirectly, of all or a substantial part of the stock or assets of the employing
entity. The awards so granted need not comply with other specific terms of this
Plan, provided the awards reflect only adjustments giving effect to the
assumption or substitution consistent with the conversion applicable to the
Common Stock in the transaction and any change in the issuer of the security.
Any shares that are delivered and any awards that are granted by, or become
obligations of, the Corporation, as a result of the assumption by the
Corporation of, or in substitution for, outstanding awards previously granted by
an acquired company (or previously granted by a predecessor employer (or direct
or indirect parent thereof) in the case of persons that become employed by the
Corporation or one of its Subsidiaries in connection with a business or asset
acquisition or similar transaction) shall not be counted against the Share Limit
or other limits on the number of shares available for issuance under this Plan.

  8.11   Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed
to limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.

  8.12   No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Board or the stockholders of the
Corporation to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any Subsidiary, or (f) any other corporate act or
proceeding by the Corporation or any Subsidiary. No participant, beneficiary or
any other person shall have any claim under any award or award agreement against
any member of the Board or the Administrator, or the Corporation or any
employees, officers or agents of the Corporation or any Subsidiary, as a result
of any such action.

  8.13   Other Company Benefit and Compensation Programs. Payments and other
benefits received by a participant under an award made pursuant to this Plan
shall not be deemed a part of a participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Corporation or any Subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing.
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, awards or commitments under any other
plans or arrangements of the Corporation or its Subsidiaries.

24



--------------------------------------------------------------------------------



 



###
As amended (Section 4.2) and restated January 21, 2005
As amended (Sections 3.1, 4.2, 4.3, 5.1.1, 5.1.3, 5.1.5, 5.7.2, 8.6.3, 8.6.5)
September 22, 2005
As amended (Sections 7.1 and 7.2) November 5, 2008
As amended (Sections 3.2, 4.2, 4.3, 5.1.1, 5.1.3, 5.1.4, 5.2, 5.3, 5.5, 5.7.3,
6.3, 8.5) August 12, 2009

25